DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2020 was filed after the mailing date of the patent application on 23 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 23 April 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Said claims recite “PDCCH” without defining the meaning of the acronym.  Examiner respectfully suggests amending the first recitation of “PDCCH” to “Physical Downlink Control Channel (PDCCH)”.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  Said claims recite “PDSCH” without defining the meaning of the acronym.  Examiner respectfully suggests amending the first recitation of “PDSCH” to “Physical Downlink Shared Channel (PDSCH)”.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  Said claims recite “HARQ-ACK” without defining the meaning of the acronym.  Examiner respectfully suggests amending the first recitation of “HARQ-ACK” to “Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK)”.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  Said claims recite “CBGs” without defining the meaning of the acronym.  Examiner respectfully suggests Codeblock Groups (CBGs)”.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  Said claims recite “NACK” without defining the meaning of the acronym.  Examiner respectfully suggests amending the first recitation of “CBGs” to “Negative Acknowledgment (NACK)”.  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  Said claims recite “in a case that all the CBGs included in the CBG group belong to the empty CBG, a NACK is generated for each of the CBGs belonging to the empty CBG” which is a contingent limitation.  Examiner respectfully reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Furthermore, the M.P.E.P. provides that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h)) and “all alternative conditional limitations in system claims that are not limited to a particular structure (e.g., a processor configured execute instructions including the alternatives) may also be given no patentable weight if every alternate limitation is interpreted as “optional” (See MPHJ, 847 F.3d at 1379).  Thus, Examiner has afforded no patentable weight to the contingent limitation.  
Claims 1-4 are objected to because of the following informalities:  Said claims recite “in a case that the CBG group includes at least one CBG of the CBGs belonging to the empty CBG and at least one CBG of the CBGs belonging to the non-empty CBG, a NACK is not generated for the at least one CBG of the CBGs belonging to the empty CBG, and HARQ-ACKs for the CBGs corresponding to the CBG group are generated as one bundled HARQ-ACK” which is a contingent limitation.  Examiner respectfully reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Furthermore, the M.P.E.P. provides that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h)) and “all alternative conditional limitations in system claims that are not limited to a particular structure (e.g., a processor configured execute instructions including the alternatives) may also be given no patentable weight if every alternate limitation is interpreted as “optional” (See MPHJ, 847 F.3d at 1379).  Thus, Examiner has afforded no patentable weight to the contingent limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20200154309 A1 using the PCT filing date of 02 May 2017 corresponding to PCT/JP2017/017304; hereinafter referred to as “Takeda”) in view of Park et al. (US 20210167894 A1 using the foreign filing date of 02 May 2017 corresponding to KR Application No. 10-2017-0056477 and the foreign filing date of 12 April 2017 corresponding to KR Application No. 10-2017-0047545; hereinafter referred to as “Park”).

a receiver (¶186-190 & Fig. 14, Takeda discloses a user terminal comprising a transmitting/receiving section) configured to receive one or multiple transport blocks in a PDCCH and a PDSCH scheduled by the PDCCH in a serving cell (¶39, Takeda discloses receiving, by a user terminal from a base station, downlink control information in a physical downlink control channel that schedules downlink transport blocks (TBs) in  a physical downlink shared channel (PDSCH)); and 
a transmitter (¶186-190 & Fig. 14, Takeda discloses a user terminal comprising a transmitting/receiving section) configured to transmit a HARQ-ACK corresponding to the PDSCH (¶130-131 & Fig. 9B (S401-S402), Takeda discloses transmitting, by a user equipment (UE) to a next generation node (gNB), HARQ-ACK bits), wherein the transport block is segmented into multiple code blocks (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block comprising of a group of codeblock groups further comprising codeblocks), the CBGs are categorized into an empty CBG and a non-empty CBG (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block is split into a first group of codeblock groups (CBG#0,CBG#1,CBG#2) and a second group of codeblock groups (CBG#3)), the empty CBG is a CBG including no code block (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a fourth codeblock group (CBG#3) that does not comprise a codeblock), the non-empty CBG is a CBG including at least one code block (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a first codeblock group (CBG#0) comprises a first codeblock (CB#0)), a CBG group includes more than ¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block comprising of a group of codeblock groups), 
in a case that all the CBGs included in the CBG group belong to the empty CBG, a NACK is generated for each of the CBGs belonging to the empty CBG, 
in a case that the CBG group includes at least one CBG of the CBGs belonging to the empty CBG and at least one CBG of the CBGs belonging to the non-empty CBG, a NACK is not generated for the at least one CBG of the CBGs belonging to the empty CBG (¶130-131 & Fig. 9B (S401-S402), Takeda discloses not forming HARQ-ACK bit corresponding to CBG #3 where CBG #3 is empty), and HARQ-ACKs for the CBGs corresponding to the CBG group are generated as one bundled HARQ-ACK (¶130-131 & Fig. 9B (S401-S402), Takeda discloses forming three HARQ-ACK bits where each bit corresponds to three code block groups (CBG#0, CBG#1, CBG#2) which contain code blocks (CB#0, CB#1, CB#2) respectively).
However, Takeda does not explicitly disclose receiving RRC information indicating a maximum number of CBGs X in a transport block of the one or multiple transport blocks.
Park teaches receiving RRC information indicating a maximum number of CBGs X in a transport block of the one or multiple transport blocks (¶104 & Fig. 2 (S200), Park teaches receiving, by user equipment (UE) from a base station (BS), information indicating the maximum number of codeblock groups per each transport block.  Park further discloses that the information can be conveyed through higher layer signaling such as radio resource control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by receiving RRC information indicating a maximum Park, ¶5-6).
Regarding Claim 2, Takeda discloses a base station apparatus comprising: 
a transmitter (¶104 & Fig. 12, Takeda discloses a radio base station comprising transmitting/receiving section 103 coupled to a communication path interface 106 and at least one antenna 101) configured to transmit one or multiple transport blocks in a PDCCH and a PDSCH scheduled by the PDCCH in a serving cell; and 
a receiver (¶104 & Fig. 12, Takeda discloses a radio base station comprising transmitting/receiving section 103 coupled to a communication path interface 106 and at least one antenna 101) configured to receive a HARQ-ACK corresponding to the PDSCH (¶39, Takeda discloses transmitting, to a user terminal from a base station, downlink control information in a physical downlink control channel that schedules downlink transport blocks (TBs) in  a physical downlink shared channel (PDSCH)), wherein the transport block is segmented into multiple code blocks (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block comprising of a group of codeblock groups further comprising codeblocks), the CBGs are categorized into an empty CBG and a non-empty CBG (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block is split into a first group of codeblock groups (CBG#0,CBG#1,CBG#2) and a second group of codeblock groups (CBG#3)), the empty CBG is a CBG including no code block (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a fourth codeblock group (CBG#3) that does not comprise a codeblock), the non-empty CBG is a CBG including at least one code block (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a first codeblock group (CBG#0) comprises a first codeblock (CB#0)), a CBG group includes more than one of the CBGs (¶130-131 & Fig. 9B (S401-S402), Takeda discloses a transport block comprising of a group of codeblock groups), 
in a case that all the CBGs included in the CBG group belong to the empty CBG, a NACK is generated for each of the CBGs belonging to the empty CBG, 
in a case that the CBG group includes at least one CBG of the CBGs belonging to the empty CBG and at least one CBG of the CBGs belonging to the non-empty CBG, a NACK is not generated for the at least one CBG of the CBGs belonging to the empty CBG (¶130-131 & Fig. 9B (S401-S402), Takeda discloses not forming HARQ-ACK bit corresponding to CBG #3 where CBG #3 is empty), and HARQ-ACKs for the CBGs corresponding to the CBG group are generated as one bundled HARQ-ACK (¶130-131 & Fig. 9B (S401-S402), Takeda discloses forming three HARQ-ACK bits where each bit corresponds to three code block groups (CBG#0, CBG#1, CBG#2) which contain code blocks (CB#0, CB#1, CB#2) respectively).
However, Takeda does not explicitly disclose transmitting RRC information indicating a maximum number of CBGs X in a transport block of the one or multiple transport blocks.
Park teaches transmitting RRC information indicating a maximum number of CBGs X in a transport block of the one or multiple transport blocks (¶104 & Fig. 2 (S200), Park teaches receiving, by user equipment (UE) from a base station (BS), information indicating the maximum number of codeblock groups per each transport block.  Park further discloses that the information can be conveyed through higher layer signaling such as radio resource control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by transmitting RRC information indicating a maximum number of CBGs X in a transport block of the one or multiple transport blocks as taught by Park because retransmission is improved by saving resources necessary for retransmission where the retransmission is performed in units of transport blocks (Park, ¶5-6).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 1.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 2.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.